Title: To Benjamin Franklin from Peter Cashinberry et al., [2 November 1779]
From: Cashinberry, Peter
To: Franklin, Benjamin



[November 2, 1779]
The Humble Petition of several of the private Men of late belonging to the Brig Cabot
  Sheweth
That your Petitioners have now been in Captivity three years the 22nd October last in the former Part of our Captivity we were Prisoners in Ireland along with Mr. George Thayer and after being in Ireland nine Months we were brought to Mill Prison were we still remain. Now Sir as we were in the Continential Service we humbly beseech your Honour to furnish us with a Small Sum of Cash whereby we may live and not die for our Donation is nearly all Expent and Times grows very hard & difficult.
Mr. Danl. Tillness of Providence in the State of Rhode Island was Agent for our Brig and if we have found favour in your sight so far as to have a little Money sent to us your Honour by transmitting the Account of it to him by which Means the Money your Honour is pleased to send will be Charged to each of our Names.
Your Honour in Granting this our humble Petition will greatly Oblige your Humble Petitioners
Peter CashinberryPaul MegeeDavid Covell


Mill Prison Novr. 2nd 1779
These are to Certify and make known to your Honour that the within mentioned Peter Cashinberry Paul Megee & David Covell were all taken in the Cabots Prize in the year 1776 October 22nd and I was Prize Master of said Prize and was carried into Ireland from thence made my Escape and entered on board the Lexington and was brought to this Prison were I met with my Ship Mates that were before carried into Ireland
George ThayrePrize Master
 
 Addressed: To / The Honble Benja Franklin Esqr. / at / Paris
Notations: Prisoners in Mill Prison Nov 2d 1779 / prisoner
